Citation Nr: 1039696	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-28 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a skin disability, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for right ear hearing loss 
disability.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for residuals of fractured right second metatarsal.

4.  Entitlement to an initial compensable evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from October 1982 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge 
at the RO in April 2010.  A transcript of the hearing has been 
associated with the record.

The issues of entitlement to service connection for 
tinnitus and irritable bowel syndrome been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over then, and they are referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Skin Disability

The Veteran seeks service connection for a skin disability.  
Service treatment records reflect that on Persian Gulf evaluation 
in February 1995, the Veteran's skin was noted to be abnormal.  
The examiner noted that the Veteran had dry skin with some 
scaling over his abdomen and groin.  In March 1995 the Veteran 
reported that he had persistent itching of his abdomen and the 
backs of his legs.  He reported an "unknown rash" on medical 
assessment in January 2005.  At that time, he also reported that 
he experienced a rash that was like mosquito bites all over his 
body every six to nine months.  At his April 2010 hearing the 
Veteran testified that he continued to have symptoms similar to 
those he experienced in service.

On examination by VA in March 2005, the Veteran indicated that he 
experienced an intermittent pruritic rash on his arms, abdomen, 
and legs, and that his symptoms started in 1995 after being in 
Kuwait.  He denied current symptoms.  In July 2006, a VA examiner 
provided a diagnosis of skin condition/dermatitis, apparently 
based on the Veteran's report, as there were no clinical 
manifestations identified.  However, the examiner did not provide 
an opinion regarding the etiology of this diagnosis.  Once VA 
undertakes the effort to provide an examination, an adequate one 
must be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  Here, the examiner's failure to address the etiology of 
the diagnosis renders the examination inadequate for the purpose 
of deciding this claim.

The Board also observes that service connection may be granted to 
a Persian Gulf Veteran who exhibits objective indications of 
chronic disability resulting from an undiagnosed illness or a 
medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses manifested 
by one or more signs or symptoms such as those listed below.  The 
signs and symptoms which may be manifestations of undiagnosed 
illness or a chronic multisymptom illness include, but are not 
limited to: (1) fatigue, (2) signs or symptoms involving the 
skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory system 
(upper or lower), (9) sleep disturbance, (10) gastrointestinal 
signs or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders.  38 U.S.C.A. 
§§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2010).  As noted, 
VA examinations have been carried out, but no examiner has 
whether there are objective indications of chronic disability 
resulting from an undiagnosed illness or a medically unexplained 
chronic multisymptom illness.  In light of the Veteran's claim, 
the Board has concluded that an additional examination is 
warranted to address this question.

	Right Ear Hearing Loss Disability

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See 38 C.F.R. § 3.385 (2010).

Service connection for right ear hearing loss disability has been 
denied because the results of audiometric testing do not reflect 
findings that would demonstrate a disability under VA 
regulations.  However, the Board observes that the Veteran was 
most recently afforded a VA audiological examination in 2006, and 
that his testimony reflects his contention that his hearing 
acuity has worsened since then.  Such suggests that his right ear 
hearing impairment might currently rise to the level that would 
be considered a disability for VA purposes.  As such, the Board 
has determined that a current examination is warranted.

	Residuals of Right Second Metatarsal Fracture

The Veteran's right foot disability is evaluated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a., Diagnostic Code 5283, 
which provides ratings based on malunion or nonunion of tarsal or 
metatarsal bones.  Moderate malunion or nonunion of tarsal or 
metatarsal bones is rated 10 percent disabling; moderately severe 
malunion or nonunion of tarsal or metatarsal bones is rated 20 
percent disabling; and severe malunion or nonunion of tarsal or 
metatarsal bones is rated 30 percent disabling. 

Diagnostic Code 5284 provides ratings for residuals of other foot 
injuries. Moderate residuals of foot injuries are rated 10 
percent disabling; moderately severe residuals of foot injuries 
are rated 20 percent disabling; and severe residuals of foot 
injuries are rated 30 percent disabling.

On VA examination in August 2006, X-rays revealed a healed 
deformity of the second metatarsal.  The examiner noted that the 
Veteran had pain but no fatigue, incoordination, lack of 
endurance, or weakness.  The examiner did not address the 
presence of nonunion or malunion, or discuss the severity of the 
foot disability in terms of the diagnostic criteria, which 
provide ratings based on whether disability is moderate, 
moderately severe, or severe.  Future examination should discuss 
the objective findings in terms of the objective severity of the 
Veteran's right foot disability in order to better facilitate 
evaluation by the Board.  

At his April 2010 hearing, the Veteran testified that he had 
increased pain when navigating stairs and that he had just 
learned to live with his pain and that he took over the counter 
medications.  He asserted that his foot disability had worsened 
since the 2006 examination.  

In light of the Veteran's assertion of worsening of his right 
foot disability, as well as the failure of the 2006 VA 
examination report to address the objective severity of this 
disability, the Board has determined that an additional VA 
examination is warranted.

	Hemorrhoids

The Veteran's hemorrhoids are evaluated as noncompensably 
disabling pursuant to 38 C.F.R. § 4.114, DC 7336, which provides 
a noncompensable evaluation for mild or moderate hemorrhoids.  A 
10 percent rating is assigned if the hemorrhoids are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.

During his July 2006 VA examination, there were no signs of 
thrombosed hemorrhoids or recurrent bleeding.  

At his April 2010 hearing, the Veteran testified that he had 
constant bleeding and thrombosis.  In conjunction with the 
hearing, he submitted private treatment records which show that 
in March 2008 he was diagnosed with hematochezia which the 
providing physician stated was likely secondary to hemorrhoids.  
This physician also indicated an altered bowel pattern with 
differential diagnoses of microscopic colitis, irritable bowel 
syndrome, or possible pathogen.  In light of these diagnoses, the 
Board is unable to identify the manifestations of the Veteran's 
service-connected hemorrhoids and appropriately evaluate them.  
Accordingly, an examination is warranted.

In light of the above discussion, the Board has concluded that 
additional development is necessary.  Accordingly, the case is 
REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination to determine the etiology of 
his claimed skin complaints.  The claims 
file and a copy of this remand should be 
forwarded to the examiner for review.  The 
examiner must state on the examination 
report that he/she has reviewed the claims 
folder.  A full history should be elicited 
from the Veteran during the course of the 
examination, the pertinent details of which 
should be recited in the examination 
report.

All necessary testing should be carried out 
in conjunction with this examination, the 
results of which should be reported in 
detail.  Following examination, interview 
of the Veteran, and review of the claims 
file, the examiner should identify all 
current manifestations related to the 
Veteran's skin.  The examiner should note 
and detail all reported signs and symptoms 
referable to the Veteran's skin, to include 
details about the onset, frequency, 
duration, and severity of all complaints, 
and indicate what precipitates and what 
relieves them.  The examiner should 
determine whether there are any objective 
medical indications that the Veteran is 
suffering from chronic signs or symptoms 
related to his skin.

The examiner should specifically determine 
whether the Veteran's skin complaints are 
attributable to any known diagnostic 
entity.  If so, the examiner should provide 
an opinion as to whether it is more likely 
than not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any currently skin disability 
is related to service.

If the examiner determines that the 
manifestations are not attributable to a 
known diagnostic entity, the examiner 
should specifically state whether he is 
unable to ascribe a diagnosis to the 
Veteran's complaints.  The examiner should 
also discuss whether there are any 
objective medical indications that the 
Veteran is suffering from a chronic skin 
disability resulting from an undiagnosed 
illness.

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.

2.  Schedule the Veteran for a VA audiology 
examination to determine whether he 
currently has right ear hearing loss that 
is considered a disability for VA purposes.  
The examiner should be advised that 
acoustic trauma in service has been 
established and that the July 2006 VA 
examiner opined that hearing loss is the 
result of in-service noise exposure.  The 
Veteran is currently in receipt of service 
connection for left ear hearing loss 
disability, and the basis for denial of 
service connection for right ear hearing 
loss was that the findings in 2006 did not 
meet the criteria for disability under VA 
regulations.  As such, an opinion with 
respect to whether right ear hearing loss 
is related to acoustic trauma in service is 
not required.

The claims file and a copy of this remand 
should be forwarded to the examiner for 
review.  The examiner must state on the 
examination report that he/she has reviewed 
the claims folder.  A full history should 
be elicited from the Veteran during the 
course of the examination, the pertinent 
details of which should be recited in the 
examination report.

All necessary testing should be carried out 
in conjunction with this examination, the 
results of which should be reported in 
detail.  

3.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
severity of his service-connected right 
second metatarsal fracture residuals.  Any 
and all studies, tests and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner should also elicit 
a complete history, the pertinent details 
of which should be included in the 
examination report.

Following examination of the Veteran and 
review of the claims file, the examiner 
should identify all currently present 
manifestations referable to the Veteran's 
right foot.  

Regarding symptoms experienced in the 
Veteran's right foot, the examiner should 
specifically state whether each is related 
to the right second metatarsal fracture, or 
to some other cause.  

The examiner should identify any objective 
evidence of pain and assess the extent of 
any pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  Stated differently, the 
examiner should indicate the point at which 
pain or any other factor limits motion. 

The examiner should specifically address 
the August 2006 X-ray study showing a 
healed deformity of the second metatarsal 
and indicate whether malunion or nonunion 
of tarsal or metatarsal bones is present.  
If so, the examiner should indicate whether 
any currently present malunion or nonunion 
is moderate, moderately severe, or severe.

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.

4.  Schedule the Veteran for a VA 
examination to determine the severity of 
his service-connected hemorrhoids.  Any and 
all studies, tests and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner should also elicit 
a complete history, the pertinent details 
of which should be included in the 
examination report.

Following examination of the Veteran and 
review of the claims file, the examiner 
should identify all currently present 
manifestations referable to the Veteran's 
gastrointestinal tract.  To the extent 
possible, the examiner should specifically 
identify the manifestations of the 
Veteran's hemorrhoids as opposed to other 
currently present disorders.  

The examiner should indicate whether there 
are hemorrhoids which are large or 
thrombotic, irreducible, or with excessive 
redundant tissue; or if there is otherwise 
evidence of frequent recurrences.  

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.

5.  The Veteran is hereby notified that it 
is his responsibility to report for any 
examination, and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2010).

6.  Upon completion of the above actions, 
readjudicate the claims on appeal, with 
application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional information 
obtained as a result of this remand.   If 
the decision remains adverse to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



